Citation Nr: 0915722	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-03 442	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active military service from January 1961 to 
December 1965, from August 1966 to July 1970, and from 
January 1971 to February 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In February 2009, the Veteran was scheduled for a 
videoconference hearing before the undersigned Veterans Law 
Judge.  But the Veteran failed to appear for the proceeding, 
and he has not provided an explanation for his absence or 
requested to reschedule the hearing.  Therefore, his hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).


FINDING OF FACT

On February 23, 2009, prior to the promulgation of a decision 
in this appeal, the Veteran notified the Board that he was 
withdrawing his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal (VA Form 9 or equivalent) may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the Veteran personally without the express 
written consent of the Veteran.  38 C.F.R. § 20.204(c). 

In this case, the Veteran submitted a statement that was 
received at the Board on February 23, 2009, indicating he was 
withdrawing his appeal because he did not believe he would be 
granted a favorable decision.  

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2007).  
The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


